Citation Nr: 1117190	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-37 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for depressive disorder, not otherwise specified, with anxiety.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to February 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a videoconference hearing with a member of the Board.  The Veteran and his representative were present for a scheduled videoconference hearing in March 2011.  However, the Veteran, who had previously withdrawn his power of attorney, changed his mind and requested to again be represented by Mr. McDaniel.  However, Mr. McDaniel was not prepared for the hearing as he thought that he no longer represented the Veteran.  A rescheduled hearing was requested.  The Veteran and his representative were told to submit a request to reschedule the hearing, in writing.  No such request has been received.  Barring a written motion to reschedule, the hearing will not be rescheduled.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that a claim for a TDIU, as due to depressive disorder, not otherwise specified, with anxiety, was raised by the Veteran's representative in December 2008.  In light of a recent case, Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating for depressive disorder, not otherwise specified, with anxiety.  As such, the claim for a TDIU, as due to the Veteran's service-connected depressive disorder, not otherwise specified, with anxiety, may be considered by the Board in tandem with his claim for a higher disability rating.  See id.  However, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to a TDIU. 

The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the RO should provide corrective notice and request that the appropriate TDIU form be completed.

The Veteran is requesting an increased initial rating for depressive disorder, not otherwise specified, with anxiety.  In January 2007 a file review was performed by a VA psychologist, who offered his opinion regarding the issue of service connection.  However, the Veteran has never been afforded a VA compensation and pension examination to determine the severity of his service-connected depressive disorder, not otherwise specified, with anxiety.  Comprehensive findings are necessary in this case.  As such, the Veteran should be scheduled for a VA mental disorders examination.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information. 

2.  Obtain relevant treatment records from the Salem, Virginia VA Medical Center dating since January 2011.

3.  After the development requested above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination to determine the extent of his service connected depressive disorder, not otherwise specified, with anxiety.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should comment on the current manifestations of service connected depressive disorder with anxiety and include a discussion of the extent of occupational and social impairment caused by this disability.  The examiner should also specifically address the impact of the Veteran's depressive disorder with anxiety on his ability to obtain or retain gainful employment.  The examiner should provide a Global Assessment of Functioning score.  

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed and the claims adjudicated, to include the claim for entitlement to a TDIU.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



